Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 1, 1974, convicting him of attempted murder, assault in the first degree, possession of weapons, etc., as a felony, and criminal possession of a dangerous drug in the sixth degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of possession of weapons, etc., as a felony, and the sentence imposed thereon, and the said count is dismissed. As so *739modified, judgment affirmed. Under the facts of this case, defendant could not have committed attempted murder without having also been guilty of possession of weapons, etc., as a felony. Therefore, the guilty verdict on the attempted murder count required dismissal of the lesser included count of possession of weapons, etc., as a felony (see People v Grier, 37 NY2d 847). Latham, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.